                   Case 19-17492       Doc 48     Filed 10/24/19     Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                        at Greenbelt

IN RE:               :
                     :
Donald P. Quarles    :
                     :                                Case No. 19-17492
                     :                                Chapter 13
             Debtors :
____________________:


                             AMENDED OBJECTION TO PROOF OF CLAIM

         The Debtor, Donald P. Quarles, by and through counsel, Charles T. Tucker, Jr.,

hereby objects to the Proof of Claim of by Creditor SN Servicing Corporation, (POC #2)

and states:

         1.     Debtor filed a voluntary petition for relief under Chapter 13 of Title 11 of the

United States Code on August 20, 2018.

         2.     Claimant, SN Servicing Corporation filed their Proof of Claim (POC #2) on

August 12, 2019.

         3.     On February 14, 2019, the Debtor’s residential mortgage was transferred for

reasons other than security, to SN Servicing Corporation for U.S. Bank Trust National

Association, reflected as Claim # 2 of the register with a principal balance of $362,219.93.

         4.     On February 14, 2019, SN Servicing Corporation filed a Transfer of Claim

other than security, in the Maryland Chapter 11 Bankruptcy case of the Debtor’s Spouse,

Michelle Quarles, Case Number 17-15211, reflecting a principal balance of $557,855.14,

hereto attached as Exhibit A.

         5.     On August 12, 2019, Creditor SN Servicing Corporation filed a Proof of

Claim in the Debtor’s case, suggesting a principal balance of $614,931.67, increasing in the

amount of $57,076.53, hereto attached as Exhibit B.
                  Case 19-17492        Doc 48     Filed 10/24/19    Page 2 of 2




       6.      Based on the servicer’s statements, $0 payments of the $13,900.02, paid year

to date, have been applied to the principal.

       WHEREFORE, the Debtor prays:

             A.      That the will sustain this Objection to the Proof of Claim Filed by Creditor
                     SN Servicing Corporation;

             B.      That the Court schedules a hearing in this matter; and

             C.      For such other and further appropriate relief as it is deemed necessary.


                                               Respectfully submitted,

                                                     Respectfully Submitted,
Date: October 10, 2019                                /s/ Charles T. Tucker
                                                     Counsel for the Debtor
                                                     Tucker Moore Law Group LLP
                                                     8181 Professional Place, Suite 117
                                                     Hyattsville, MD 20785
                                                     301-577-1175
                                                     Charles@tuckerlawgroupllp.com

                                               NOTICE

PLEASE BE ADVISED THAT WITHIN THIRTY (30) DAYS OF THE DATE OF THE
CERTIFICATE OF SERVICE SHOWN BELOW, YOU MAY FILE AND SERVE A
RESPONSIVE MEMORANDUM OPPOSING THE OBJECTION TOGETHER WITH ANY
DOCUMENTS AND OTHER EVIDENCE YOU WISH TO ATTACH IN SUPPORT OF
YOUR CLAIM, UNLESS YOU WISH TO RELY SOLELY UPON YOUR PROOF OF
CLAIM, AND REQUEST A HEARING, IF DESIRED, THE COURT MAY RULE ON THE
OBJECTION WITHOUT A HEARING, OR SCHEDULE A HEARING IN THE COURT'S
DISCRETION.
